 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMarjo Food Stores, Inc., Employer-Petitioner, andAmalgamated Food and Allied Workers Union,Local 56, AFL-CIO and United IndependentUnion, Local 1, NFIUMarjo Food Stores, Inc., Employer-Petitioner, andRetail Clerks Local 1360, chartered by RetailClerks International Association, AFLCIO andUnited Independent Union, Local 1, NFIU. Cases4-RM-928 and 4-RM-929February 2, 1978DECISION AND DIRECTIONBY MEMBERS JENKINS, PENELLO, AND MURPHYPursuant to two separate Stipulations for Certifica-tions Upon Consent Elections approved by theRegional Director on March 22, 1977, elections bysecret ballots were conducted on April 22, 1977,under the direction and supervision of said RegionalDirector. The official tally of ballots served on theparties showed that there were approximately 11eligible voters in Case 4-RM-928 and that 11 ballotswere cast, of which 4 were for the United Indepen-dent Union, Local 1, NFIU (herein Local 1); 2 werefor the Amalgamated Food and Allied WorkersUnion, Local 56, AFL-CIO (herein Amalgamated);no votes were cast against the participating labororganizations; and there were 5 challenged ballots.In Case 4-RM-929, the tally of ballots showed thatthere were approximately 27 eligible voters and that27 ballots were cast, of which 10 were for the UnitedIndependent Union, Local 1, NFIU; 2 were for theRetail Clerks Local 1360, chartered by Retail ClerksInternational Association, AFL-CIO (herein RetailClerks); no votes were cast against the participatinglabor organizations; and there were 12 challengedballots. The challenged ballots were sufficient innumber to affect the results of the elections and, onApril 29, 1977, Amalgamated and Retail Clerks filedtimely objections to conduct affecting the results ofthe election in which each participated. In accor-dance with Section 102.69 of the Board's Rules andRegulations, Series 8, as amended, the Acting Re-gional Director completed an investigation of theobjections and challenges and on July 11, 1977,issued and served on the parties his Report andRecommendations on Challenged Ballots and Objec-tions to Elections. In his report, the Acting RegionalDirector recommended to the Board that the objec-tions by Amalgamated in Case 4-RM-928 be over-ruled in their entirety, that the challenges to four1In the absence of exceptions thereto, the Board adopted, proforma, theActing Regional Director's recommendation that Objections I through 4 inCases 4-RM-923 and 4-RM-929 be overruled. The Board also adopted,pro234 NLRB No. 120ballots be overruled, and that the challenge to oneballot be sustained. The Acting Regional Directoralso recommended to the Board that the objectionsby Retail Clerks in Case 4-RM-929 be overruled intheir entirety, that the challenges to 10 ballots beoverruled, and that the challenge to 2 ballots besustained.Thereafter, on July 29, 1977, Amalgamated andRetail Clerks filed timely exceptions to the ActingRegional Director's report with respect to the ballotof Pierre Jacquot and with respect to whether theEmployer interfered with the election by reason ofPierre Jacquot's alleged assistance to Local I eitherin a capacity as supervisor or because he was placedin a position by the Employer where employeesreasonably believed that he spoke on behalf ofmanagement. In addition, Amalgamated and RetailClerks filed a motion to dismiss further certificationproceedings on the ground that the Employer hadterminated its business at 50 Warrick Road, Somer-dale, New Jersey, and that no store or bargainingunit presently existed.On September 8, 1977, the Board issued a NoticeTo Show Cause to all the parties to this proceeding asto why the motion of Amalgamated and RetailClerks should not be granted and why the petitionfor certification of representative previously filedshould not be dismissed. On September 21, 1977,Amalgamated and Retail Clerks advised the Boardthat the store had remained closed. On September30, 1977, affidavits were filed by Local I relating tothe imminent reopening of the store.The Board considered the responses by the partiesto the Notice To Show Cause and determined thatthe allegation of Amalgamated and Retail Clerksthat the store was permanently closed raised amaterial issue of fact best resolved by a hearing. TheBoard also considered the objections, the ActingRegional Director's report, the exceptions of Amal-gamated and Retail Clerks with respect to thechallenge to the ballot of Pierre Jacquot and withrespect to whether the Employer interfered with theelection by reason of Pierre Jacquot's alleged assis-tance to Local 1 either in the capacity as a supervisoror because his actions should be imputed to theEmployer on the ground that he was in a positionwhere employees reasonably believed that he spokeon behalf of management, and determined that thisportion of the Acting Regional Director's report alsoraised material issues of fact best resolved by ahearing.'Pursuant to the Board's Order Directing Hearing, ahearing was held on November 21, 1977, to resolveforma, the Acting Regional Director's recommendations concerning thedisposition of each of the challenged ballots, except for the ballot of PierreJacquot.646 MARJO FOOD STORES, INC.(he issues raised with respect to whether the store ispermanently closed, with respect to the challenge tothe ballot of Pierre Jacquot, and with respect towhether the Employer interfered with the election byreason of Pierre Jacquot's alleged assistance to LocalI either in the capacity as supervisor or because hewas placed in a position by the Employer whereemployees reasonably believed that he spoke onbehalf of management.At the hearing, Amalgamated and Retail Clerksmoved to withdraw their exceptions to the ActingRegional Director's report on both objections andchallenges which was issued on July 11, 1977.2 Theyfurther stated that the Acting Regional Director'sreport issued on July 11, 1977, is correct andacquiesced to by both of them and that thereforethey had no evidence to present on these issues.The Hearing Officer granted the motion of Amal-gamated and Retail Clerks to withdraw the excep-tions to the report on challenges and objections. TheHearing Officer also found that the Employer hasterminated its operations and no longer has posses-sion of the building located at Warwick Road inSomerdale, and no longer employs any employees inthe petitioned-for or any other unit. Concluding thatthere was no likelihood of a resumption of opera-tions, the Hearing Officer recommended that nocertification of representative be issued.3Thereafter,Local I filed timely exceptions to the HearingOfficer's report.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this case, the Boardfinds:1. The Employer is engaged in commerce withinthe meaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2. Amalgamated, Retail Clerks, and Local I arelabor organizations claiming to represent certainemployees of the Employer.3. A question affecting commerce exists concern-ing the representation of employees of the Employerwithin the meaning of Sections 9(c)(1) and 2(6) and(7) of the Act.4. The parties stipulated, and we find, that thefollowing employees of the Employer constitute unitsappropriate for purposes of collective bargainingwithin the meaning of Section 9(b) of the Act:2 In view of the proforma adoption in fn. I, supra, the withdrawal of theexceptions as to the challenged ballot relates only to that of Pierre Jacquot.3 The Hearing Officer's reference to a certification of representative ispremature. Since there are challenged ballots in these two electionssufficient in number to affect the results of both elections, a certification ofrepresentative or a certification of results will issue when revised tallies ofballots are served by the Regional Director as directed by this Decision.All full- and regular part-time employees of themeat, delicatessen and/or appetizer departmentsat the Employer's store located at 501 WarwickRoad, Somerdale, New Jersey; excluding all otheremployees including office clerical employees,guards, and supervisors as defined by the Act.(Case 4-RM-928.)All full- and regular part-time selling and non-selling employees employed at the Employer'sstore located at 501 Warwick Road, Somerdale,New Jersey; excluding all other employees in-cluding meat, delicatessen and/or appetizer de-partments, office clericals, guards, and supervi-sors as defined in the Act. (Case 4-RM-929.)5. The Board has considered the Hearing Offi-cer's report, Local l's exceptions and brief, and theentire record in this case, and hereby adopts theHearing Officer's findings, conclusions, and recom-mendations only to the extent consistent herewith.We adopt the Hearing Officer's decision to permitAmalgamated and Retail Clerks to withdraw theirexceptions to the Regional Director's report onchallenges and objections.4However, we do notagree with the Hearing Officer's recommendationthat no certification be issued.Briefly, the facts show that the Employer has beenclosed since July 8, 1977, and that nonpayment ofrent has led to the loss of its lease. The Employer'sapplication for a second Small Business Administra-tion (herein SBA) loan was turned down by theCamden, New Jersey, SBA Regional Office. Theinventory at the store is due to be inspected shortlyby the SBA as part of its collateral for an earlier loan.Although the Employer professed to have little hopethat the store would reopen, the record reveals thatall the possibilities for recapitalization have not asyet been exhausted. The Employer has succeeded inobtaining a bank loan contingent on the second SBAloan. The Employer testified that the SBA loanwould be approved if the Employer succeeds inobtaining more equity such as would be possibleunder a partnership arrangement. The Employer isactively pursuing other avenues whereby the SBA'sdenial of the loan may be overturned, and admitsthat it expects some further decision by the SBA tobe made. Finally, it should be noted that theEmployer had indicated that if the store does reopenthen all the former employees will be offered theirjobs back if they are willing to return.Absent an overriding reason for doing so, the Board refrains fromexpending its valuable time and resources when a party, who had originallyfiled objections or challenges, changes its mind and no longer wishes todispute the election outcome. Servomation Corporation, 226 NLRB 420(1976).647 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn our judgment, the Hearing Officer's recommen-dation that no certification of representative beissued will not effectuate the policies of the Act. Theinstant case can be readily distinguished from thosecases where the Board dismisses an election petitionwhen the proposed unit is closed or faced withimminent closing or accretion. In those cases theBoard is faced with serious practical difficulties inrunning the election since the unit may change ormany employees may have already relocated. In thepresent situation, however, the election has alreadybeen held and none of the parties questions thevalidity of the election. Thus, the Board is not beingrequested to expend its valuable time or resources inan election; rather it has merely been requested toissue a certification in an election which has alreadytaken place.The Board in such circumstances will issue acertification unless it can be shown that there is nolikelihood that the store will reopen. The recordreveals that the Employer is still intent on reopeningthe store and that the crucial second SBA loanremains a possibility despite the initial rejection bythe SBA regional office. The Employer has succeed-ed in obtaining a bank loan contingent on the SBAloan and the Employer further testified that recapi-talization via a partnership arrangement could beenough to secure the necessary equity for the loan.Since it has not been conclusively demonstrated thatthis Employer has exhausted all the possibilities ithas pursued to reopen, it is speculative to concludethat there is no likelihood of reopening.For the foregoing reasons, we reject the HearingOfficer's recommendation that it be found that thereis no likelihood that the store will reopen in thefuture. However, we have granted the motion ofAmalgamated and Retail Clerks to withdraw theirexceptions to the Acting Regional Director's reporton challenges and objections to the election. Accord-ingly, in the absence of timely objections andchallenges, we shall direct that the challenged ballotsin these two separate elections be opened andcounted.DIRECTIONIt is hereby directed that the Regional Director forRegion 4 shall, pursuant to the Rules and Regula-tions of the Board, within 10 days from the date ofthis Decision and Direction, open and count theballots of Christine Anthony, Larry Ciaburri, EugeneMaysky, and Connie Poolos in Case 4-RM-928; andopen and count the ballots of Deborah Dunne,Donna Griggs, Robert Gildein, John Haun, PierreJacquot, Joanne Kentrus, Joan Lavel, Daniel Olivi-eri, Michael Redfearn, and Patricia Walsh in Case 4-RM-929; and thereafter prepare and cause to beserved on the parties a revised tally of ballots in eachcase including therein the count of said ballots, uponthe basis of which he shall issue the appropriatecertification in each case.648